[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                APR 5, 2007
                              No. 06-15138                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                         Agency Nos. A78-956-585
                              A79-044-446

ASDRUVAL VELASQUEZ-FUNEZ,
ALBA NUNEZ CABRERA,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (April 5, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Asdruval Velasquez-Funez and Alba Nunez Cabrera petition for review of
the decision of the Board of Immigration Appeals that affirmed without opinion

the order of the Immigration Judge denying them asylum, 8 U.S.C. § 1158(a)(1);

withholding of removal, 8 U.S.C. § 1231(b)(3); and relief under the United Nations

Convention Against Torture. Velasquez-Funez and Cabrera argue that the IJ

erroneously denied their petitions for asylum and withholding of removal because

Velasquez-Funez, a former Honduran police officer, is a member of a social group

on account of which they both have been persecuted and would again be

persecuted if returned to Honduras. We deny their petition.

      The petitioners’ burden before the IJ is settled. To be eligible for asylum, an

applicant must establish that he or she is unable or unwilling to return to his or her

home country “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A). To qualify for withholding of

removal, an alien must establish that it is more likely than not that his or her life or

freedom would be threatened on account of his or her race, religion, nationality,

membership in a particular social group, or political opinion if returned to his or

her country of origin. 8 U.S.C. § 1231(b)(3)(A).

      Velasquez-Funez and Cabrera argue that they qualify for asylum and

withholding of removal because they have been and would be persecuted on

account of Velasquez-Funez’s membership in a particular social group—that of
                                            2
former Honduran police officers. Velasquez-Funez and Cabrera testified before

the IJ that they were pursued and threatened by members of a gang after

Velasquez-Funez responded to a shoot-out in which members of the gang were

involved, and would continue to be pursued and threatened by the gang should

they be removed to Honduras. This argument fails.

      Our review of the interpretations by the BIA of statutes it is tasked with

implementing “is informed by the principles of deference articulated in Chevron,

U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S. Ct.

2778, 81 L.Ed. 2d 694 (1984),” which requires that we uphold any interpretation of

the BIA that is reasonable. Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1195

(11th Cir. 2006). We have upheld as reasonable the interpretation of the BIA of

the phrase “particular social group” as excluding “a former police officer” who

offers nothing more than that he was “singled out for reprisal, not because of his

status as a former police officer, but because of his role in disrupting particular

criminal activity.” Id. at 1194 (internal quotation marks and citation omitted). For

that reason, Velasquez-Funez and Cabrera’s applications for asylum and

withholding of removal are denied.

      Because Velasquez-Funez and Cabrera make no arguments on appeal

regarding their applications for relief under the Convention Against Torture, they

have abandoned that issue. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
                                           3
n.2 (11th Cir. 2005).

      Velasquez-Funez and Cabrera’s petition for review is

      DENIED.




                                        4